Citation Nr: 1110623	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-09 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Barner, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In August 2010, a hearing was held before the undersigned Veterans Law Judge at the RO.

During the pendency of the appeal, the Veteran raised the issue of entitlement to a TDIU.  By a June 2010 rating decision the RO denied the claim and informed the Veteran of the determination.  Not only did the Veteran express disagreement with that determination, but in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As such, the TDIU is part and parcel of the PTSD initial rating claim.  The issues on appeal are as stated on the above title page.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected PTSD is productive of anxiety, intrusive thoughts, irritability, depression, social isolation, panic attacks and passive suicidal ideation, and results in occupational and social impairment in most areas.  
CONCLUSION OF LAW

The criteria for a disability rating of 70 percent but no higher for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.102, 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In May 2006, May 2008 and January 2010, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the May 2008 letter provided him with the general criteria for the assignment of effective dates and initial ratings.  Id.  

Furthermore, as a claim for an increased initial rating is a downstream issue from that of service connection, he bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board further observes that in Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court held that more specific notice was necessary for an increased rating claim, to include providing the applicable rating criteria.  Because the claim for a higher initial rating for the Veteran's PTSD is a downstream issue from that of service connection, Vazquez notice was not required when the RO developed this claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  Moreover, Vazquez-Flores was recently overruled in part, eliminating the requirement that such notice must include information about the diagnostic code under which a disability is rated, and notice about the impact of the disability on daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In any event, though not required, the Veteran was provided with the specific language of the diagnostic criteria in post-adjudicatory documents.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA medical records.  Pertinent medical records have also been obtained from the Social Security Administration (SSA).  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He was also afforded VA medical examinations on June 2007 and March 2010.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and are adequate for purposes of this appeal.  In August 2010, the Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks a disability rating in excess of 50 percent for PTSD.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

PTSD is rated under Diagnostic Code 9411, for PTSD, which provides a 50 percent rating where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such symptoms as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

There are several VA examinations of record, which document the severity of the Veteran's service-connected PTSD.  At a June 2007 examination the Veteran was cooperative and friendly with normal affect; however, he also appeared restless and tense; had rapid speech; was guarded; and, at times detached.  His mood was anxious, depressed, and dysphoric.  The Veteran was easily distracted and exhibited a short attention span.  He was oriented to person, place and time.  His thought process was rambling, racing, circumstantial, and his thought content included suicidal ideation and ruminations.  He was paranoid; however, he did not exhibit hallucinations.  His behavior was not inappropriate, and yet he had obsessive, ritualistic behaviors.  The Veteran experienced intermittent panic attacks a few times a week, with tightness in his chest, racing heart, fluctuations in breathing, and fear.  The Veteran's impulse control was good, and he did not have episodes of violence.  He was able to maintain minimum personal hygiene.  His remote memory was normal; however, his recent memory was mildly impaired and his immediate memory was moderately impaired.  

A Global Assessment of Functioning (GAF) score of 58, indicating moderate symptoms, was assigned.  The Veteran was noted to have significant difficulty working with or being around others, and was prone to frequent anger outbursts.  He exhibited increased absenteeism from work due to changes in his medications.  He reported he had been fired for drinking while on break during the middle of the day.  The Veteran had a significant history of marital stability with intermittent strife.  The Veteran's avoidance had become so severe that he no longer ate at restaurants or invited guests over.

In summary, the Veteran reported a long history of avoidance, maladaptive coping, and an inability to sustain sleep.  This included sleeping apart from his wife with a night light and an unloaded gun in order to feel more secure, yet awaking exhausted.  He had a moderate level of mood disturbance, persistent mental and physical agitation, decreased periods of productivity and diminished social, occupational and recreational functioning.  Aside from his family and a few close friends, the Veteran was socially isolated and avoided crowds.  He was withdrawn from established relationships, experienced poor work relationships, and periodic marital strife.  Alcohol dependence was noted to have arisen as a defense mechanism in coping with his PTSD, and he had a history of reduced reliability when he drank on the job.  His PTSD symptomatology persistently contributed to mood and cognitive disturbance; memory impairment; depression; and decreased reliability and efficiency.  This was evidenced by: depression; discrete episodes of sudden anxiety associated with terror and panic attacks; angry outbursts; irritability; mistrust; low-ego strength and emotional detachment; mental agitation; chronic worry; paranoia; tangential thinking; distressing dreams and nightmares; intrusive thoughts and images; and, poor concentration.  He was intermittently suicidal, having contemplated an overdose; however, because of his family, he did not have any intent.  The Veteran was prone to use poor judgment and have difficulty concentrating.  He demonstrated an inability to productively interact with other individuals, which prevented him from performing some aspects of most physical or sedentary occupation on a full-time basis.  He was able, however, to continue his current job, part-time at least, with therapeutic support, maintaining the present stability of symptoms.  The Veteran took anti-depressant and anti-anxiety medications, and attended group and individual therapies.  

Veteran Center records from October 2004 to March 2010 are associated with the Veteran's file.  They reveal that in September 2006 the Veteran appeared to have work attire on, yet had minimal hygiene.  He was irritable with poor concentration, and restricted affect.  Hallucinations were denied, and there was no evidence of delusions.  The Veteran experienced sleep difficulties and obtained only 4 to 4.5 hours of sleep a night.  The Veteran described thoughts of death; difficulty completing tasks; poor motivation; severe anxiety and agitation; increasingly feeling helpless and hopeless; infrequent and fleeting suicidal thoughts; and impulsive anger and rage.  He had diminished sex drive, low energy, and infrequent crying spells.  Specifically, the Veteran discussed difficulties at his job in a warehouse, where loud noises caused him to lose control, and co-workers purposely startled him to obtain a reaction.  He also reported being forgetful, which caused difficulty following directions and had an adverse effect at work.  The Veteran did not have any recent legal problems, but reported a history of marijuana use, a DWI in 1974, and a DUI in June 2000.  He reported having a good relationship with his wife, and a secure relationship with his son.  The readjustment counseling therapist identified the Veteran as a Project 100,000 Veteran who was suffering from PTSD with depression.  

By January 2008, Veteran Center records show the Veteran reported visual hallucinations in the form of seeing dark figures in the far reaches of his peripheral vision, but following them to discover no one was there.  He experienced decreased sleep, obtaining only 3.5 to 4 hours a night.  Crying spells had increased with frequency.  A March 2010 letter from a Readjustment Counseling Technician noted the Veteran's continuing struggle with sleep disturbances, depression, anger, isolation and the corresponding negative impact on his family.  It addressed the Veteran's continued use of medication, individual and group therapy sessions to manage his PTSD symptoms, and raised the possibility of in-patient care.  

VA outpatient treatment records beginning in January 2007 are also associated with the file.  They too show that the Veteran had trouble sleeping, problems at work, and was anxious with a depressed mood.  The Veteran's GAF scores ranged from 45 to 58.  In April 2008 the Veteran experienced panic attacks 2 to 3 times per week.  He was not homicidal or suicidal, despite a history of suicidal ideation, and no psychosis, paranoia or delusional thinking was reported or evident.  

In his March 2009 substantive appeal, the Veteran conveyed that he had thought about suicide and sensed a foreshortened future.  He described obsessional rituals that interfered with routine activities, in that he had to sleep in a room by himself and wake around 3 or 4 o'clock in the morning to check on his family and the household's security.  He reported checking security every few minutes to every couple of hours on workdays.  The Veteran worried about cleanliness such that it interfered with his life.  He washed his hands at least thirty times a day, and opened the bathroom door with a towel.  He only used a particular "sled" at work, and he worried about germs to the extent that he had difficulty using the bathroom or eating at work.  He worked independently, because everyone knew that he did not like to double-up and that he had a special routine.  The Veteran's symptoms interfered with his social and familial interactions.  He experienced sustained sleep deprivation; lacked the ability to concentrate; and had short-term memory problems, which he considered to manifest in circumstantial speech.  The Veteran reported having panic attacks several times per week, some so extreme that he went to the emergency room believing he was having a heart attack.  He described continuous depression, despite medication.  The Veteran explained that his wife would not sleep in the same room as him because he was constantly running or fighting in his sleep, and at times awoke in a cold sweat.  He described how his wife used an object extended from her body to wake him, to avoid his violent tendency when aroused from sleep.  The Veteran sometimes relied on his wife to remind him of the day of the week or the time of the day.  The Veteran resigned his position at work effective October 2009.  

The Veteran was sent for a subsequent VA examination for his PTSD in March 2010.  The examiner noted that the Veteran reported feeling sad on a daily basis; a loss of interest in activities; a loss of appetite with corresponding weight loss; and, feelings of worthlessness.  The examiner assessed the Veteran as having depressive disorder, secondary to his PTSD.  The Veteran's symptoms mirrored those above with a few elaborations.  The Veteran described a good relationship with his son, and an especially close relationship with his grandson, for whom he cared during the day.  The Veteran conveyed that it was difficult to visit the rehabilitative center where his mother lived, because it reminded him of the hospitals in Saigon.  He described strained relationships with his siblings, and revealed that they perceived him as "too moody."  The Veteran had casual relationships with members of his church and next door neighbors, but no close friendships.  The Veteran relayed a history of alcohol dependence, and reported drinking "about a beer a day" to allay his anxiety and assist in sleeping.  

The Veteran described his mood as dependent on when he last took his medications, and reported that he was in a better mood when alone, than when around others.  The Veteran was oriented to person, time and place.  He did not exhibit delusions, and his thought process was unremarkable.  The Veteran described only sleeping about 3 to 4 hours, with distressing military-related dreams and night sweats.  He indicated persistent irritability, including inappropriate behavior such as verbal aggression 2 to 3 times a week or throwing objects.  The examiner did not observe obsessive or ritualistic behavior.  The Veteran was noted to experience panic attacks; however, since he stopped working they were reportedly less frequent, approximately once a week.  Homicidal thoughts were not present.  Suicidal thoughts were present with no intent, and the Veteran added that he contemplated suicide less than in the past, approximately 2 times a month.  The examiner evaluated his impulse control as fair, despite his episodes of violence.  The Veteran's remote and immediate memory were normal, yet his recent memory was mildly impaired.  

The Veteran described re-experiencing the trauma with physiological symptoms similar to those described in his earlier examination, but exacerbated since his retirement and more frequent visits to his mother in the nursing home.  The Veteran elaborated on his avoidance symptoms explaining that he no longer engaged in previously enjoyed activities such as eating at Chinese restaurants, attending football games, going to airports or flying.  He indicated persistent irritability; verbal aggression; occasional concentration problems; hypervigilance; an exaggerated startle response; and, excessive concern over safety issues.  He informed the examiner that he no longer had such easy access to a gun, because he moved it due to his grandson's presence in the home.  No evidence suggested the Veteran was incapable of handling finances.  

The Veteran worked at the Alcohol Beverage Control Administration until he injured his back and shoulder in the warehouse and took disability leave in April 2009, then retired in October 2009.  The Veteran identified panic attacks, occurring at work or on his drive to work, as contributing to his reduced occupational productivity, reliability and efficiency.  He indicated frequent verbal altercations, and a history of verbal reprimands in connection with his difficulty with co-workers and supervisors.  His anger had once become physical in that he purposefully broke some cases of liquor.  He described how environmental cues at work triggered memories of military experiences, and psychological distress.  

The examiner assigned the Veteran as having a GAF score of 49, explaining GAF scores in the range of 41 to 50 specify "serious symptoms" for "any serious impairment in social/occupational functioning."  The score reflected the Veteran's PTSD to include his depressive disorder.  The examiner concluded that although the Veteran had described reduced occupational productivity, reliability and efficiency as a result of his symptoms, he was not assessed to be totally occupationally impaired or unemployable based solely on his mental health symptoms.  The examiner specifically found the Veteran was significantly disturbed in mood, and socially isolative with difficulty maintaining meaningful interpersonal relationships outside of his family, and reduced occupational productivity.  

The Veteran's SSA records are associated with his claims file and include records from L. Labus, M.D. from May 2008 to March 2009; St. Francis Hospital Records from April 2001 to April 2009; Day Surgery Center notes from August 2008; records from L. Loimil, M.D. from June 2008 to July 2009; Thomas Memorial Hospital notes from May 2009; VA treatment notes from June 2008 to September 2009; and a SSA Disability Determination Examination from July 2009.  These records are primarily comprised of treatment for the Veteran's heart/chest pain, back, knee, shoulder and other non-service-connected health problems.  The VA treatment notes essentially reiterate those PTSD symptoms already described: including, sleep and work problems; anger; nightmares; flashbacks; irritability; anxiety; depression; moodiness; and distrust of authority.  They also note the absence of psychosis; mania; delusions; homicidal or current suicidal ideation; and observe rational thought processes without formal disorganization.  

In June 2010, the Veteran asserted that his severe panic attacks were recorded as tachycardia on EKGs.  He reiterated that he did not do well around people, to explain why he worked in a warehouse.  The Veteran explained that his medications made him tired, and he was not supposed to drive or operate machinery.  He articulated his difficulty sleeping, and described how he crawled under the bed in a thunderstorm.  He claimed problems with his mood and memory and asserted that he could not work given his PTSD symptoms.  

An August 2010 hearing focused on the Veteran's current symptoms.  He elaborated on his sleep difficulties; feelings of hopelessness; checking and re-checking door locks; nightmares; and panic attacks.  He took Alprazolam for panic attacks, and described isolating himself, sometimes in his mother's now empty home.  The Veteran conveyed that he angered easily, and described a recent situation where he "got so evil" that he told his wife's kin to leave his home.  The Veteran was unemployed because of disability, and felt incapable of sitting through an interview because he did not trust authority.  He described panic attacks when he used to work at the warehouse for the State Liquor Commission, and stated that it was one reason that he was given disability.  The Veteran explained that his other health problems were severe enough that total disability was granted by SSA, and his psychiatric evaluation was cancelled as unnecessary.  The Veteran stated he no longer cared about his appearance, and relied on his wife to choose his clothes.  

After considering the totality of the record, the Board finds the evidence supports a 70 percent disability rating and no higher for the Veteran's PTSD.  The evidence demonstrates that the Veteran has significant impairment due to such symptoms as social isolation, heightened anger and irritability, occasional hallucinations, nightmares, anxiety, depression, panic attacks, and poor sleep.  By his own report, he retired early in part due to his inability to control his anger and panic attacks.  He reported few friends or interests outside his immediate family, and is isolated.  Finally, he has been assigned GAF scores between 45 and 58, with the lower scores indicative of serious symptoms.  Although the Veteran experienced some variation in PTSD symptomatology, his symptoms are analogous to those associated with a 70 percent rating.  The Veteran does not meet the exact criteria for a 70 percent rating; however, his symptamotology reflects many of the criteria.  Thus, in an effort to properly rate this Veteran, the Board resolves all reasonable doubt in the Veteran's favor and finds that he is entitled to a 70 percent rating for his PTSD.  

With respect to whether the Veteran is entitled to a rating in excess of 70 percent for his PTSD, he has not demonstrated total occupational and social impairment due to such symptoms as impairment in thought processes or communication; persistent danger of hurting himself or others; disorientation, or memory loss.  The VA examiners have consistently noted that the Veteran is fully oriented on examination, and his cognitive abilities were demonstrably intact.  Moreover, although the Veteran has experienced suicidal ideation he has indicated no intent to act on it.  On the contrary, he has suggested that his grandson gives him a reason to live.  He maintains a long-term marriage, and regular contact with his son and grandson.  Similarly, although he is irritable and verbally violent at times, with occasional physical aggression, the evidence does not indicate that he is a danger to others.  Although he has a history of alcohol abuse related legal problems, and his alcohol use is an attempt to cope with his PTSD symptoms, there are no recent legal problems.  In addition, the Veteran was employed for many years until his recent retirement, spurred at least partly by non-service connected medical disabilities.  The Veteran has not been considered incapable of handling his finances and has been deemed capable of performing the activities of daily living.  Overall, the preponderance of the evidence is against a finding of total social or occupational impairment due to the Veteran's PTSD, as would warrant a 100 percent rating.  

Overall, the evidence is at least in balance as to whether an initial disability rating of 70 percent is warranted for the Veteran's PTSD.  Additionally, the Board has considered whether to issue staged ratings pursuant to Fenderson, and finds that under the circumstances, staged ratings are not appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice, 22 Vet. App. at 453-54 (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  In this case, the Veteran has alleged that his service-connected PTSD, particularly his symptoms including his obsessive concern with cleanliness, irritability and anger adversely affect his employment, in that he has not worked since retiring early due to disability in October 2009.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran, including the panic attacks, difficulty sleeping, difficulty at work, and social isolation fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Veteran's PTSD alone does not prevent all forms of employment.  Although the Veteran is not currently working, there is nothing to suggest that he has attempted to secure other employment, and there is not sufficient evidence that his unemployment is compelled by any extraordinary situation not already contemplated by the rating criteria.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected PTSD.  See 38 U.S.C.A. § 1155 (West 2002) (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

Although the Board finds that the increased initial rating does not warrant referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating, the issue of a TDIU is raised by the record and remanded to the RO for initial consideration.  

In conclusion, the evidence supports an initial rating of 70 percent, and no higher, for the Veteran's PTSD.  As a preponderance of the evidence is against an initial rating in excess of 70 percent, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to an initial disability rating of 70 percent but no higher for service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
In the present case, the Board notes the Veteran's rating has increased herein to 70 percent for his service-connected PTSD disability, thus, meeting the schedular requirements of 38 C.F.R. § 4.16(a).  Given that the Board's disposition of the PTSD claim impacts the claim for a TDIU, the Board will remand the issue of entitlement to a TDIU.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending TDIU claim in light of this decision and any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



